Exhibit 10.14.1

 

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

 

This Amendment (the “Amendment”), dated as of September 11, 2003, to that
certain Employment Agreement, dated as of August 30, 2000 (the “Agreement”), is
by and between Maxwell Shoe Company Inc., a Delaware corporation (the
“Company”), and Mark J. Cocozza (the “Employee”). Initially capitalized terms
not otherwise defined herein shall have the meanings ascribed to such terms in
the Agreement.

 

RECITALS

 

WHEREAS, the Board of Directors of the Company (the “Board”) deems it to be in
the best interests of the Company to amend the Agreement and has approved
certain amendments to the Agreement;

 

WHEREAS, the Employee and the Company each wishes to amend the Agreement to
incorporate the amendments approved by the Board;

 

WHEREAS, the Employee and the Company each agrees that the terms and conditions
of the Agreement shall remain in full force and effect except as such terms and
conditions may be amended herein; and

 

WHEREAS, the Employee wishes to continue his employment by the Company and to
commit himself to serve the Company on the terms provided in the Agreement and
as amended by this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties hereto
acknowledge and agree that the Agreement is amended and modified as follows:

 

AGREEMENT

 

1. Section 1.02 of the Agreement is hereby amended to read in its entirety as
follows:

 

“Subject to the provisions of Sections 1.03, 1.04, 1.05 and 1.06 hereof, the
term of this Agreement shall expire on August 30, 2008.”

 

2. Section 1.06 of the Agreement is hereby amended to read in its entirety as
follows:

 

“On the fifth anniversary of August 30, 2003, and on each subsequent annual
anniversary thereafter, this Agreement shall be automatically extended for an
additional year unless either party notifies the other in writing more than six
months prior to the relevant anniversary date that this Agreement is no longer
to be extended.”



--------------------------------------------------------------------------------

3. Section 2.01 of the Agreement is hereby amended to read in its entirety as
follows:

 

“The Base Salary shall be determined by the Company’s Compensation and Stock
Option Committee; provided, however, that such Base Salary shall be paid at an
annual rate of not less than $672,500.04. The Employee’s Base Salary shall be
payable in periodic instruments in accordance with the Company’s usual practice
for its senior executive officers.”

 

4. General.

 

(a) This Amendment may be executed in two counterparts each of which shall be
deemed an original but both of which together shall constitute one and the same
instrument.

 

(b) This Amendment shall be construed in accordance with and governed for all
purposes by the laws of The Commonwealth of Massachusetts.

 

(c) Except as set forth herein, the Agreement shall remain in full force and
effect.

 

This Amendment has been executed by the parties hereto on this 11th day of
September, 2003.

 

MAXWELL SHOE COMPANY INC.

      EMPLOYEE

By:

 

/s/    James J. Tinagero        

--------------------------------------------------------------------------------

     

/s/    Mark J. Cocozza        

--------------------------------------------------------------------------------

    James J. Tinagero,       Mark J. Cocozza     Chief Operating Officer,      
      Executive Vice President             and Secretary        

 

2